Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.


Execution Version




Exhibit 10.2
FIRST AMENDMENT TO GAS GATHERING AND COMPRESSION AGREEMENT
This First Amendment to Gas Gathering and Compression Agreement (this “First
Amendment”) is entered into effective as of October 19, 2016 (the “Effective
Date”), by and between RICE DRILLING B LLC, a Delaware limited liability company
(“Producer”), ALPHA SHALE RESOURCES LP, a Delaware limited partnership
(“Alpha”), and RICE MIDSTREAM PARTNERS LP, a Delaware limited partnership
(“Gatherer”). Producer and Gatherer may be referred to herein individually as a
“Party” or collectively as the “Parties.”
RECITALS
A.The Parties have entered into that certain Gas Gathering and Compression
Agreement dated effective as of December 22, 2014 (the “Gathering Agreement”).
B.    Rice Energy Inc., the Producer’s parent (“Rice Energy”), has, directly or
indirectly, acquired certain lands, mineral interests, working interests and
other real property rights (the “Subject Interests”) in the Dedicated Area
pursuant to that certain purchase and sale agreement, dated September 26, 2016
(the “REI Purchase Agreement”), by and among Rice Energy, Vantage Energy
Investment, LLC, Vantage Energy Investment II, LLC and the other parties (for
limited purposes) party thereto, relating to, among other things, Marcellus and
Utica assets in central Greene County, Pennsylvania.
C.    In connection with the REI Purchase Agreement, Rice Energy and the
Gatherer have entered into that certain Purchase and Sale Agreement, dated
September 26, 2016, pursuant to which, among other things, Rice Energy conveyed
to the Gatherer another gathering system including, on the date of such
agreement, 30 miles of pipeline and related assets.
D.    The Parties now desire to amend the Gathering Agreement to (i) include the
new gathering system acquired, directly or indirectly, by the Partnership and
(ii) ensure the Dedicated Gas, including Dedicated Gas attributable to the
Subject Interests, remains dedicated to Gatherer for the term of the Gathering
Agreement in accordance with the terms thereof.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this First Amendment, the Parties agree as follows:
Article 1
DEFINITIONS
Capitalized terms used, but not otherwise defined, in this First Amendment shall
have the respective meanings given to such terms in the Agreement.
ARTICLE 2    
AMENDMENTS
Section 2.1    Amendment to Preamble. The term “(“Producer”)” is hereby deleted
from the preamble.


1    

--------------------------------------------------------------------------------




Section 2.2    Amendment to Definition of Dedicated Gas. The definition of
“Dedicated Gas” is hereby deleted in its entirety and replaced with the
following:
“Dedicated Gas. All (i) Gas beneath the surface of the earth that is
attributable to any Dedicated Property (including all Gas beneath the surface of
the earth attributable to third parties that is produced from a Well located on
such Dedicated Property) and (ii) quantities of Gas that Producer or a Rice
Subsidiary has the right to control and deliver for gathering and that is
produced on or after the Effective Date that is attributable to any Dedicated
Property.”
Section 2.3    Amendment to Definition of Gathering System. The definition of
“Gathering System” is hereby deleted in its entirety and replaced with the
following:
“Gathering System. Each of the gathering systems described in Exhibit C-1 and
Exhibit C-2, together with any additional System Segments constructed after the
date hereof, as each such gathering system is expanded after the date hereof,
including, in each case, to the extent now in existence or constructed or
installed in the future, Gas gathering pipelines (including High Pressure
gathering pipelines), System Compressor Stations, Gas dehydration facilities,
Receipt Points, Delivery Points (including all interconnection facilities),
Measurement Facilities, Pipeline Drip handling facilities, pig receiving
facilities, rights of way, fee parcels, surface rights, and permits, and all
appurtenant facilities. It being understood that the term “Gathering System”
refers to the applicable gathering system set forth on Exhibit C-1 or Exhibit
C-2 (together with any additional Segment Systems and expansions) or such
gathering systems collectively, as the context requires.”
Section 2.4    Amendment to Definition of Producer. The definition of “Producer”
is hereby deleted in its entirety and replaced with the following:
“Producer. Rice Drilling B LLC, a Delaware limited liability company, and each
party that joins this Agreement pursuant to Section 2.5”
Section 2.5    Amendment to Definition of Rice Subsidiary. The definition of
“Rice Subsidiary” is hereby deleted in its entirety and replaced with the
following:
“Rice Subsidiary. Alpha Shale, any direct or indirect subsidiary of Producer or
any direct or indirect subsidiary of Rice Energy Inc.”
Section 2.6    Addition of New Definition. The definition of “Minimum Dedicated
Properties” is hereby added to the definitions:
“Minimum Dedicated Properties.” Means the sum of the aggregate number of net
acres of Dedicated Properties held by Producer as of the Effective Date and the
aggregate number of net acres acquired, directly or indirectly, by Rice Energy
Inc. and the Rice Subsidiaries pursuant to that certain Purchase and Sale
Agreement, dated as of September 26, 2016, by and among Rice Energy, Vantage
Energy Investment, LLC, Venture Energy Investment II, LLC and the other parties
(for limited purposes) party thereto.


2    

--------------------------------------------------------------------------------




Section 2.7    Amendment to Section 2.1. Section 2.1 of the Gathering Agreement
is hereby deleted in its entirety and replaced with the following:
“Producer’s Dedication. Subject to Section 2.2 through Section 2.4 and Section
3.3(e), (a) Producer exclusively dedicates all Dedicated Gas to the Gatherer,
(b) Producer commits to deliver to Gatherer, as and when produced, all Dedicated
Gas and (c) Producer agrees not to deliver, or permit any Rice Subsidiary to
deliver, any Dedicated Gas to any other gathering system or compressor station.”
Section 2.8    Amendment to Section 2.4.    Section 2.4 of the Gathering
Agreement is hereby deleted in its entirety and replaced with the following:
“Covenant Running with the Land. The dedication and commitment made by Producer
under this Article 2 is a covenant running with the land. Producer shall not,
and shall not permit any Rice Subsidiary to, Transfer any or all of its interest
in any Dedicated Property unless (1) Producer obtains and delivers to Gatherer a
written acknowledgment by the Transferee in favor of Gatherer acknowledging that
the Transferred Dedicated Property shall remain subject to this Agreement in all
respects and (2) each instrument of conveyance expressly so states.
Notwithstanding the foregoing, Producer and each Rice Subsidiary shall be
permitted to Transfer any Dedicated Property free of the dedication hereunder
and without complying with the requirements of the immediately preceding
sentence in a Transfer so long as, and only to the extent, the number of net
acres of Dedicated Properties, after giving effect to such Transfer, is at least
equal to the Minimum Dedicated Properties, including in a transaction in which
Dedicated Properties are exchanged for other properties located in the
Dedication Area that would be subject to dedication hereunder; provided,
however, that any such release of Dedicated Properties from dedication and
commitment hereunder shall not include any Dedicated Gas produced from any Well
that is located on a Well Pad if other Wells on such Well Pad are or have been
connected to the Gathering System (whether producing, shut-in, temporarily
abandoned or which has been spud or as to which drilling, completion, reworking
or other well operations have commenced) or that is located on a Well Pad if a
Connection Notice has previously been delivered by Producer for a Well on such
Well Pad. At the request of Gatherer, each applicable Producer, and Gatherer,
and Alpha shall execute and record an amendment to the memorandum of this
Agreement previously entered into, as provided in Section 18.16, to reflect
additions to the Dedicated Properties.”
Section 2.9    Amendment to Section 2.5. Section 2.5 of the Gathering Agreement
is hereby deleted in its entirety and replaced with the following:
“Commitment of Alpha Shale; Commitment of Other Rice Subsidiaries. Alpha Shale
agrees to be bound by and to comply with each agreement and commitment made by
Producer under this Article 2 with respect to Alpha Shale’s Interests in the
Dedication Area and all Dedicated Gas produced therefrom. Upon any other Rice
Subsidiary acquiring any Interests in the Dedication Area, Producer shall cause
such Rice Subsidiary to enter into a joinder to this Agreement (and to any
memoranda of this Agreement entered into pursuant to Section 18.16 or Section
2.4) whereby such Rice Subsidiary agrees to be bound by and to comply with each
agreement and commitment made by Producer under this Agreement, including


3    

--------------------------------------------------------------------------------




Article 2 hereunder, with respect to such Rice Subsidiary’s Interests in the
Dedication Area and all Dedicated Gas produced therefrom.”
Section 2.10    Amendment to Section 18.4(c)(iii). Section 18.4(c)(iii) of the
Gathering Agreement is hereby deleted in its entirety and replaced with the
following:
“(iii) Producer shall have the right to assign its rights under this Agreement,
in whole or in part, as applicable, without the consent of Gatherer, to any
Person to which it sells, assigns, or otherwise transfers all or any portion of
the Dedicated Properties and who (A) assumes in writing all of Producer’s
obligations hereunder (if applicable, to the extent of the Dedicated Properties
being transferred to such Person) and (B) has creditworthiness as reasonably
determined by Gatherer that is equal to the higher of Producer’s
creditworthiness as of the Effective Date and Producer’s creditworthiness as of
the date of the assignment.”
Section 2.11    Amendment to Exhibits. Exhibit B to the Gathering Agreement is
hereby replaced with Exhibit B hereto. Exhibit C to the Gathering Agreement is
hereby renamed “Exhibit C-1.” Exhibit C-2 hereto is hereby added as “Exhibit
C-2” to the Gathering Agreement. Exhibit F to the Gathering Agreement is hereby
replaced with Exhibit F hereto.
ARTICLE 3    
MISCELLANEOUS
Section 3.1    No Other Amendments. Except as amended by this First Amendment,
the Gathering Agreement is in full force and effect and has not been amended or
modified.
Section 3.2    Counterpart Execution. This First Amendment may be executed in
any number of counterparts (including by facsimile or similar means of
electronic transmission), each of which shall be considered an original, and all
of which shall be considered one and the same instrument.
Section 3.3    Governing Law. The First Amendment shall be governed by,
construed, and enforced in accordance with the laws of the Commonwealth of
Pennsylvania without regard to choice of law principles.
[Remainder of Page Intentionally Left Blank]





IN WITNESS WHEREOF, the Parties have executed this First Amendment on the date
first above set forth.
RICE DRILLING B LLC
By: /s/ Daniel J. Rice IV    
Name: Daniel J. Rice IV
Title: Chief Executive Officer
ALPHA SHALE RESOURCES LP
By:
ALPHA SHALE HOLDINGS LLC,
its General Partner

By: /s/ Daniel J. Rice IV    
Name: Daniel J. Rice IV
Title: Chief Executive Officer
RICE MIDSTREAM PARTNERS LP
By:
RICE MIDSTREAM MANAGEMENT LLC, its General Partner

By: /s/ Daniel J. Rice IV    
Name: Daniel J. Rice IV
Title: Chief Executive Officer





Exhibit B

(see attached)





System Name
Delivery Point Name
Downstream
Pipeline
In-Service Date
Maximum Daily
Quantity (Dth/Day)
Mojo
Mojo
TCO
Effective Date
[***]
 
 
 
 
 
Denex
California
DTI
Effective Date
[***]
 
High Noon
M3
Effective Date
[***]
 
Tombstone
TETCO
Effective Date
[***]
 
Jaybird
EQT
Effective Date
[***]
 
Brova
EQT
Effective Date
[***]
 
Kryptonite
TCO
Effective Date
[***]
 
 
 
 
 
ASR/Whipkey
Steinmiller
DTI
Effective Date
[***]
 
Tau
TCO
Effective Date
[***]
 
Upsilon
TCO
Effective Date
[***]
 
Rawhide
TETCO
Effective Date
[***]
 
 
 
 
 
 
 
 
 
 
Leather Jacket
Cygrymus
DTI
Effective Date
[***]
 
 
 
 
 
Windridge
Windridge
TETCO
Effective Date
[***]
 
 
 
 
 
Blue Jacket and Green Jacket
Rogersville
TETCO
Effective Date
[***]
 
 
 
 
 
Yellow Jacket
Waynesburg
TETCO
Effective Date
[***]
 
 
 
 
 
Throckmorton
Throckmorton
DTI
Effective Date
[***]



*Access to these Delivery Points are from Receitp Points on and bypassing
compression. Until compression expansions are completed and placed in-service
Producer shall have an aggregate MDQ through compression of 275,000 Dth/Day. All
remaining Aggregate MDQ must come from Receipt Points on bypass of compression.



Exhibit C-2

(see attached)





[***]



Exhibit F

(see attached)





EXHIBIT F

MEMORANDUM OF AGREEMENT
THIS MEMORANDUM OF GAS GATHERING AGREEMENT (this “Memorandum”) is entered into
effective [        ] (the “Effective Date”), by and between RICE DRILLING B LLC
(“Producer”), with an address of 2200 Rice Drive, Canonsburg, PA 15317,
ALPHA SHALE RESOURCES LLC (“Alpha Shale”), a wholly-owned subsidiary of
Producer, with an address of 2200 Rice Drive, Canonsburg, PA 15317, and
RICE MIDSTREAM PARTNERS LP, with an address of 2200 Rice Drive, Canonsburg, PA
15317 (“Gatherer”).
WHEREAS, Producer, Gatherer, and (for the limited purposes specified therein)
Alpha Shale entered into that certain Gas Gathering and Compression Agreement
effective December 22, 2014, as amended by that certain First Amendment to the
Gas Gathering and Compression Agreement effective as of October 19, 2016 (as
amended, the “Agreement”), pursuant to which Gatherer will provide certain
gathering and other services as therein set forth; and
WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Agreement; and
WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of Washington and Greene Counties, Pennsylvania, excepting only
the area known as the Champion Acreage described on Attachment 1 hereto (the
“Dedication Area”), to give notice of the existence of the Agreement and certain
provisions contained therein.
NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.Notice. Notice is hereby given of the existence of the Agreement and all of
its terms, covenants and conditions to the same extent as if the Agreement was
fully set forth herein. Certain provisions of the Agreement are summarized in
Sections 2 through 3 below.
2.    Dedication. Subject to the exceptions, exclusions, and reservations set
forth in the Agreement and the other terms and conditions of the Agreement, (a)
Producer has exclusively dedicated and committed to deliver to Gatherer, as and
when produced, all Gas produced on or after the date of the Agreement that is
attributable to the Interests now owned or hereafter acquired by Producer or
Alpha Shale and located wholly within Washington and Greene Counties,
Pennsylvania, excepting only the area known as the Champion Acreage described on
Attachment 1 hereto (the “Dedication Area”), or pooled, unitized or communitized
with Interests located wholly within the Dedication Area (the “Dedicated
Properties”), together with all (i) Gas beneath the surface of the earth that is
attributable to any Dedicated Property (including all Gas beneath the surface of
the earth attributable to third parties that is produced from a Well located on
such Dedicated Property) and (ii) quantities of Gas that Producer or a Rice
Subsidiary has the right to control and deliver for gathering and that is
produced on or after the Effective Date that is attributable to any Dedicated
Property (“Dedicated Gas”), for gathering through the Gathering System under the
Agreement, and (b) Producer agrees not to, and agrees to cause Alpha Shale not
to, deliver any Dedicated Gas to any other gathering system (the foregoing
dedication and commitment being herein referred to as the “Dedication”).
3.    Covenant Running with the Land. So long as the Agreement is in effect,
Dedication shall be a covenant running with the land and, subject to the
exceptions and reservations set forth in the Agreement, Producer shall not, and
shall not permit Alpha Shale to, sell, assign, convey, or otherwise transfer,
including pursuant to an exchange or farm-out, any or all of its interest in any
Dedicated Property unless (1) Producer obtains and delivers to Gatherer a
written acknowledgment by the Person to which such sale, assignment, conveyance,
or other transfer is made in favor of Gatherer acknowledging that such Dedicated
Property shall remain subject to the Agreement in all respects and (2) each
instrument of conveyance expressly so states.
4.    Commitment of Alpha Shale. Alpha Shale agrees to be bound by and to comply
with each agreement and commitment made by Producer under this Memorandum with
respect to Alpha Shale’s Dedicated Properties in the Dedication Area and all
Dedicated Gas produced therefrom.
5.    No Amendment to Agreement. This Memorandum is executed and recorded solely
for the purpose of giving notice and shall not amend nor modify the Agreement in
any way.
[remainder of page intentionally left blank]





IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Day first above written.
RICE DRILLING B LLC
By:    
Name:    
Title:     
ALPHA SHALE RESOURCES LP
By:
ALPHA SHALE HOLDINGS, its General
Partner

By:     
Name:     
Title:    
RICE MIDSTREAM PARTNERS LP
By:
RICE MIDSTREAM MANAGEMENT LLC, its General Partner

By:     
Name:     
Title:     





ACKNOWLEDGEMENTS
STATE OF PENNSYLVANIA    §
§
COUNTY OF WASHINGTON    §
The foregoing instrument was acknowledged before me on the    Day
of        , 20[    ], by

[            ], [        ] of Rice Drilling B LLC, a Delaware limited liability
company, on behalf of said entity.

--------------------------------------------------------------------------------

Notary Public in and for                
Printed or Typed Name of Notary










STATE OF PENNSYLVANIA    §
§
COUNTY OF WASHINGTON    §
The foregoing instrument was acknowledged before me on the ______ day of_______,
20[___], by [_______________], [_______________] of Alpha Shale Holdings, LLC, a
Delaware limited liability company, as general partner of Alpha Shale Resources
LP, a Delaware limited partnership, on behalf of said limited liability company,
as general partner of such limited partnership.

--------------------------------------------------------------------------------

Notary Public in and for                
Printed or Typed Name of Notary


STATE OF PENNSYLVANIA    §
§
COUNTY OF WASHINGTON    §
The foregoing instrument was acknowledged before me on the ______ day of_______,
20[___], by [_______________], [_______________] of Rice Midstream Management,
LLC, a Delaware limited liability company, as general partner of Rice Midstream
Partners LP, a Delaware limited partnership, on behalf of said limited liability
company, as general partner of such limited partnership.

--------------------------------------------------------------------------------

Notary Public in and for                
Printed or Typed Name of Notary



Attachment 1

CHAMPION ACREAGE




4    